                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROGER L. HAYNES III.,

                   Plaintiff,                                8:19CV15

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
MARK STEWART, JOHN GUILIAN,
C. MARSHALL FRIEDMAN, ONEIL
DAVIS, MIKE STEWART, U.P.
RAILROAD, and T.C.U. GRAND
LODGE, All Members Lodge 6054;

                   Defendants.

       On January 15, 2019, the court ordered Plaintiff to pay the $400.00 filing
and administrative fees or file a request for leave to proceed in forma pauperis
within 30 days or face dismissal of this action. To date, Plaintiff has not paid the
fees, submitted a request for leave to proceed in forma pauperis, or taken any other
action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 21st day of February, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge
